             Case 1:20-cv-01881 Document 3 Filed 03/03/20 Page 1 of 2


IH-32                                                                                   Rev: 2014-1




                            United States District Court
                                                  for the
                         Southern District of New York
                                   Related Case Statement

                                   Full Caption of Later Filed Case:
Securities &Exchange Commission




                       Plaintiff                                      Case Number


                         vs.
Tomer Feingold and Dov Malnik, Defendants, and
Adamas Healthcare Fund, Amiservice Development
Limited, Ample Vantage Trading Limited, Bravo Business
Limited, Kuray Investments Limited, Mignon Group
Limited, Upbeat Worldwide Investments Limited, Relief
Defendants.

                      Defendant

                                   Full Caption of Earlier Filed Case:
                  (including in bankruptcy appeals the relevant adversary proceeding)

Securities &Exchange Commission




                       Plaintiff                                      Case Number

                                                         19-CV-9744
                         vs.

Benjamin Taylor, Darina Windsor, and
Joseph Abdul Noor EI-Khouri,



                      Defendant




                                                   Page 1
             Case 1:20-cv-01881 Document 3 Filed 03/03/20 Page 2 of 2


IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:

                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
            Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)

            Open          (If so, set forth procedural status and summarize any court rulings.)
The earlier filed case against Taylor, Windsor, and EI-Khouri was filed on October 22, 2019. The defendants
are all located overseas. On February 26, 2020, Judge Preska issued an order requiring counsel for the
Commission to provide an update as to the status of the action and the remaining claims/defendants no later
than March 6, 2020(ECF No. 12).




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
In the earlier filed case, SEC v. Taylor, Windsor, and EI-Khouri, 19-cv-09744(LAP)(filed
October 22, 2019), the Commission alleges that defendants Taylor and Windsor directly or
indirectly tipped certain traders about confidential information obtained in breach of their
d uties as employees of investment banks in London, including but not limited to defendant
EI-Khouri. As reflected in the Complaint against Feingold and Malnik (the later filed case),
the Commission alleges that Feingold and Malnik were traders also who received tips of
material, non-public information directly or indirectly from Taylor and Windsor.

Accordingly, the Commission submits that the complaint against Feingold and Malnik is
related to SEC v. Taylor, Windsor, and EI-Khouri.




             :~                    `
Signature: ~                                                             Date: o~/O~/2020
           Securities &Exchange Commission
Firm:


                                                 Page 2
